LYNCH, Judge,
concurring.
In view of the conclusion of the Court that the Manual for Courts-Martial does not permit or authorize the use of videotape as the “transcript,” I see no need for any extended discussion of the Commandant In*1130struction. I would point out, however, that only so much of the Commandant Instruction as purports to authorize the use of videotape as the transcript is inoperative as being in derogation of the Manual. The remainder of the Instruction authorizing the use of videotape for the recording of the trial events in the first instance is not affected by the Court’s decision.
While I agree with the ultimate conclusion of the Court in this case, I prefer to reach the result in a more direct manner.
The terms “record,” “trial record,” and “record of trial” appear in several articles of the UCMJ.1 The Code, however, does not address, or describe, what constitutes the record.
The President, exercising his authority under Article 36, UCMJ, has provided regulations and information for the contents of records of trial. Chapter XVI, paragraphs 82 and 83, MCM, specifically pertain to “Records of Trial.” Paragraph 49, MCM, pertains to the duties of the court reporter. Paragraph 49b(l), MCM, requires the court reporter to “record the proceedings of and testimony taken before courts-martial, courts of inquiry, or military commissions for which he is detailed;” and further states that the reporter “may do this in the first instance in longhand, shorthand, or by mechanical or electronic means.” Paragraph 49b(2), MCM, then goes on to require that the reporter prepare an original, and a certain number of copies, of each record and of all documentary exhibits.
Clearly, what is contemplated is that the reporter, utilizing the product of whatever method chosen to preserve the trial events (proceedings and testimony) in the first instance, prepares “an original and . copies of each record and of all the documentary exhibits.”
Paragraph 82b(l), MCM, requires that the record of trial set forth, in certain cases, a verbatim transcript and permits, in other cases, only a summarized transcript. In either event, 82 and 83, MCM, clearly mandate that the trial record contain some form of transcript of the proceedings and testimony whether it be verbatim or summarized.
It should be obvious that the Manual provisions contemplate, and require, a two-stage process with respect to the development of a record of trial. The first stage is that of preserving the trial events, in the first instance, by a court reporter utilizing any of the means set forth in 49b, MCM. The second stage is the preparation of the transcript of the proceedings and testimony which, when coupled with a variety of documents, becomes the record of trial for purposes of review by the convening authority, supervisory authority, the Judge Advocate General, the Court of Military Review, and the Court of Military Appeals. It should be equally obvious, that the Manual does not lend itself to an interpretation that would permit substituting for the transcript the product of the court reporter’s efforts in preserving the trial events in the first instance. In other words, the Manual does not permit, nor authorize, the inclusion of the reporter’s longhand notes, shorthand notes, audio tapes, videotapes, motion picture films, or other mechanical or electronic preservation of the trial events in the first instance in the record of trial in place of the transcript. What is required by the Manual is a written transcription of the reporter’s product in recording the trial events.
I also believe that, while in view of our disposition of this case it is unnecessary to decide the question of due process, this Court should state that it is the opinion of the Judges that the process of utilizing videotape as the method of preserving the trial events in the first instance does not per se violate due process as a matter of law under the system existing in the Coast Guard.

. See, e. g„ Arts. 38(a), 54, 60, 61, 62, 65, 66, 67, 69, and 76, 10 U.S.C. §§ 838(a), 854, 860-861, 865-867, 869, 876.